Exhibit 10.1

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

This AMENDED AND RESTATED INDEMNIFICATION AGREEMENT is made and entered into
this      day of              (“Agreement”), by and between Lifetime Brands,
Inc., a Delaware corporation (the “Corporation”), and                     
(“Indemnitee”).

WHEREAS, highly competent persons are reluctant to serve both privately and
publicly-held companies as directors, officers, or in other capacities, unless
they are provided with appropriate protection from the risk of claims and
actions against them arising out of their service to and activities on behalf of
such companies; and

WHEREAS, it is therefore reasonable, prudent and necessary for the Corporation
to obligate itself contractually to indemnify such persons to the fullest extent
permitted by applicable law, so that such persons will serve or continue to
serve the Corporation free from undue concern that they will not be adequately
indemnified; and

WHEREAS, this Agreement is a supplement to and in furtherance of those
provisions regarding the indemnification, advancement of expenses and any other
rights provided to, or for the benefit of, Indemnitee by the Second Restated
Certificate of Incorporation of the Corporation (the “Certificate”) and/or the
Amended and Restated Bylaws of the Corporation (“Bylaws”), any rights granted
under the Certificate or Bylaws and any resolutions adopted pursuant thereto and
shall not be deemed to be a substitute therefore nor to diminish or abrogate any
rights of Indemnitee thereunder; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on the condition that
Indemnitee be indemnified according to the terms of this Agreement; and

WHEREAS, the Corporation and Indemnitee may be a party to a prior form of
director’s and officer’s indemnification agreement and the Corporation and
Indemnitee desire to supersede and replace any prior such indemnification
agreement with this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and of Indemnitee agreeing to serve, or continuing to serve, the
Corporation after the date hereof directly or, at the Corporation’s request, as
an officer, director, manager, member, partner, tax matters partner, fiduciary
or trustee of, or in any other capacity with, an Other Enterprise (as defined
below), the sufficiency of such consideration being hereby acknowledged, the
Corporation and Indemnitee, intending to be legally bound hereby, do hereby
covenant and agree as follows:

Section 1. Definitions. For purposes of this Agreement:

(a) “Change in Control” means a change in control of the Corporation of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A (or in response to any similar item on any similar schedule or
form)

 

Page 1 of 19



--------------------------------------------------------------------------------

promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), whether or not the Corporation is then subject to such reporting
requirement; provided, however, that, without limitation, such a Change in
Control shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities without
the prior approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest; (ii) the
Corporation is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; or (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of such period) cease for any reason to constitute at least a
majority of the Board.

(b) “Corporate Status” means the status of a person who is or was a director,
officer, employee, manager, member, partner, tax matters partner, employee,
agent, fiduciary, trustee or other representative of the Corporation or an Other
Enterprise (as defined herein) which such person is or was serving at the
request of the Corporation.

(c) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the matter in respect of which indemnification is sought by
Indemnitee.

(d) The term “Expenses” shall be broadly construed and shall include all direct
and indirect losses, liabilities, damages, expenses, including fees and expenses
of attorneys, fees and expenses of accountants, court costs, transcript costs,
fees and expenses of experts, witness fees and expenses, travel expenses,
printing and binding costs, telephone charges, delivery service fees, the
premium, security for, and other costs relating to any bond (including cost
bonds, appraisal bonds, or their equivalents), judgments, fines, penalties
(whether civil, criminal or other), ERISA excise taxes assessed on a person with
respect to an employee benefit plan, and amounts paid or payable in connection
with any judgment, award or settlement, including any interest, assessments, any
federal, state, local or foreign taxes imposed as a result of the actual or
deemed receipt of any indemnification or expense advancement payments, and all
other disbursements or expenses incurred in connection with (i) the
investigation, preparation, prosecution, defense, settlement, mediation,
arbitration and appeal of a Proceeding, (ii) serving as an actual or prospective
witness, or preparing to be a witness in a Proceeding, or other participation
in, or other preparation for, any Proceeding, (iii) any compulsory interviews or
depositions related to a Proceeding, (iv) any non-compulsory interviews or
depositions related to a Proceeding, subject to the person receiving advance
written approval by the Corporation to participate in such interviews or
depositions, (v) responding to, or objecting to, a request to provide discovery
in any Proceeding, and (vi) establishing or enforcing a right to indemnification

 

Page 2 of 19



--------------------------------------------------------------------------------

under this Agreement, the Bylaws, the Certificate, applicable law or otherwise.
Expenses shall also include any federal, state, local and foreign taxes imposed
on such person as a result of the actual or deemed receipt of any payments under
this Agreement.

(e) “Independent Counsel” means a law firm, a member of a law firm, or an
independent practitioner, that is experienced in matters of corporate law and
neither currently is, nor in the five (5) years previous to its selection has
been, retained to represent (i) the Corporation or Indemnitee in any matter
material to either such party (other than with respect to matters concerning
Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements) or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any Person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

(f) “Other Enterprise” means another corporation, partnership, limited liability
company, joint venture, trust, association or other enterprise, whether for
profit or not-for-profit, including any subsidiaries of the Corporation, any
entities formed by the Corporation and any employee benefit plans maintained or
sponsored by the Corporation or any subsidiary of the Corporation where
Indemnitee is serving at the request of the Corporation in any capacity.

(g) The term “Person” means any individual, corporation, firm, partnership,
joint venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

(h) The term “Proceeding” shall be broadly construed and shall include any
threatened, asserted, pending or completed action, suit, investigation
(including any internal investigation), inquiry, hearing, mediation,
arbitration, other alternative dispute mechanism or any other proceeding,
whether civil, criminal, administrative, regulatory, arbitrative, legislative,
investigative or otherwise and whether formal or informal, or any appeal of any
kind therefrom, including an action initiated by Indemnitee to enforce
Indemnitee’s rights to indemnification or advancement of Expenses under this
Agreement or any provision of the Certificate, the Bylaws, the Delaware General
Corporation Law, as amended (the “DGCL”), or other applicable law, and whether
instituted by or in the right of the Corporation, a governmental agency, the
Board of Directors of the Corporation, any authorized committee thereof, a class
of its security holders or any other party, and whether made pursuant to
federal, state or other law, or any inquiry, hearing or investigation (including
any internal investigation), whether formal or informal, whether instituted by
or in the right of the Corporation, a governmental agency, the Board, any
committee thereof, a class of its security holders, or any other party that
Indemnitee believes might lead to the institution of any such proceeding.

Section 2. Services by Indemnitee. Indemnitee agrees to serve as a director or
officer of the Corporation. Indemnitee may at any time and for any reason resign
from any such position (subject to any other contractual obligation or any
obligation imposed by operation of law).

 

Page 3 of 19



--------------------------------------------------------------------------------

Section 3. Indemnification – General.

(a) The Corporation shall indemnify, and advance Expenses to, Indemnitee as
provided in this Agreement to the fullest extent permitted by applicable law (as
the same exists or may hereafter be amended, but, in the case of any such
amendment, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than said law permitted the Corporation
to provide prior to such amendment). The rights of Indemnitee provided under the
preceding sentence shall include, but shall not be limited to, the rights set
forth in the other Sections of this Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, the Corporation
shall not be obligated to provide Indemnitee with indemnification pursuant to
this Agreement (i) in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee (other than any cross-claim, counterclaim or
affirmative defense asserted by Indemnitee in an action brought against
Indemnitee), including any Proceeding (or any part of any Proceeding) initiated
by Indemnitee against the Corporation, any entity that the Corporation controls,
any of the directors, officers, or employees thereof, other indemnitees or any
third party, unless (A) the Corporation has joined in or the Board of Directors
of the Corporation has authorized or consented to the initiation of such
Proceeding, (B) it is a Proceeding referenced in Section 11 below, (C) the
Corporation provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Corporation under applicable law, or (D) otherwise
required by applicable law, (ii) if a final adjudication by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law, (iii) on account of any Proceeding for an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Corporation within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law, (iv) on account of any
Proceeding for any reimbursement of the Corporation by Indemnitee of any bonus
or other incentive-based or equity-based compensation or of any profits realized
by Indemnitee from the sale of securities of the Corporation, as required in
each case under the Exchange Act (including any such reimbursements that arise
from an accounting restatement of the Corporation pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Corporation of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act), or (v) as
limited by Section 12 of this Agreement.

Section 4. Proceedings Other than Proceedings by or in the right of the
Corporation. Indemnitee shall be entitled to the rights of indemnification
provided in this Section if, by reason of (or arising in part out of)
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party or witness to or other participant in, any threatened, pending, or
completed Proceeding, other than a Proceeding by or in the right of the
Corporation. Pursuant to this Section, Indemnitee shall be indemnified against
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred (or, in the event a Change in Control has occurred,
actually incurred) by Indemnitee or on

 

Page 4 of 19



--------------------------------------------------------------------------------

Indemnitee’s behalf in connection with any Proceeding or any claim, issue or
matter therein, unless Indemnitee acted in bad faith, if Indemnitee acted in a
manner Indemnitee believed to be in or not opposed to the best interests of the
Corporation, and with respect to any criminal Proceeding, had no reasonable
cause to believe Indemnitee’s conduct was unlawful.

Section 5. Proceedings by or in the Right of the Corporation. Indemnitee shall
be entitled to the rights of indemnification provided in this Section if, by
reason of (or arising in part out of) Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be made, a party or witness to or other participant in,
any threatened, pending, or completed Proceeding brought by or in the right of
the Corporation to procure a judgment in its favor. Pursuant to this Section,
Indemnitee shall be indemnified against Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonable incurred by Indemnitee or
on Indemnitee’s behalf in connection with any such Proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation. Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in any such Proceeding as to which Indemnitee shall
have been adjudged to be liable to the Corporation if applicable law prohibits
such indemnification unless the Chancery Court of the State of Delaware or the
court in which such Proceeding shall have been brought or is pending, shall
determine that indemnification against Expenses may nevertheless be made by the
Corporation.

Section 6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and
is successful, on the merits or otherwise, in any Proceeding, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Corporation shall indemnify Indemnitee against all Expenses
actually and reasonable incurred (or, in the event a Change in Control has
occurred, all Expenses actually incurred) by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or matter. For
purposes of this Agreement, the term “successful on the merits or otherwise”
shall include, but not be limited to, (i) any termination, withdrawal, or
dismissal (with or without prejudice) of any Proceeding against Indemnitee
without any express finding of liability or guilt against Indemnitee, (ii) the
expiration of one-hundred twenty (120) days after the making of any claim or
threat of a Proceeding without the institution of the same and without any
promise or payment made to induce a settlement, and (iii) the settlement of any
Proceeding pursuant to which Indemnitee pays less than $100,000.

Section 7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred (or, in the
event a Change in Control has occurred, all Expenses actually incurred) by
Indemnitee or on Indemnitee’s behalf in connection therewith.

 

Page 5 of 19



--------------------------------------------------------------------------------

Section 8. Advancement of Expenses.

(a) The Corporation shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding within ten (10) calendar days after
the receipt by the Corporation of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding, provided, however, in the case of a
retainer or similar advance payable by or on behalf of Indemnitee to a lawyer or
firm of lawyers at or prior to such lawyer or firm of lawyers undertaking the
representation of Indemnitee, the Corporation shall advance such Expense within
three (3) calendar days after the receipt by the Corporation of a statement from
Indemnitee requesting such advance. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking in writing by or on behalf of
Indemnitee in which Indemnitee undertakes and agrees to repay any Expenses
advanced if it shall ultimately be determined (in accordance with the procedures
and other provisions contained in Section 9 hereof or by final judicial
determination from which there is no further right to appeal, as applicable)
that Indemnitee is not entitled to be indemnified by the Company against such
Expenses. The Corporation shall make the advances contemplated by this Section 8
regardless of Indemnitee’s financial ability to make repayment, and regardless
of whether indemnification of Indemnitee by the Corporation will ultimately be
required. Any advances pursuant to this Section 8 shall be unsecured and
interest-free. Except as set forth in this Section 8, the Corporation shall not
impose on Indemnitee additional conditions to the advancement of Expenses or
require from Indemnitee additional undertakings regarding repayment.
Advancements shall include any and all reasonable Expenses incurred pursuing an
action to enforce Indemnitee’s right of advancement of Expenses pursuant to this
Agreement or any provision of the Certificate, the Bylaws, the DGCL or other
applicable law, including Expenses incurred preparing and forwarding statements
to the Corporation to support the advancements claimed.

(b) Notwithstanding anything in this Agreement to the contrary, the right to
advancement of Expenses shall not apply to (i) any Proceeding against an
officer, director or other agent of the Corporation brought by the Corporation
and approved by a majority of the members of the Board which alleges willful
misappropriation of corporate assets by such officer, director or other agent,
wrongful disclosure of confidential information, or any other willful and
deliberate breach in bad faith of such officer’s, director’s or other agent’s
duty to the Corporation or its stockholders, or (ii) any claim for which
indemnification is excluded pursuant to this Agreement, but shall apply to any
Proceeding referenced in Section 3(b)(iii) or Section 3(b)(iv) of this Agreement
prior to a determination that the person is not entitled to be indemnified by
the Corporation.

 

Page 6 of 19



--------------------------------------------------------------------------------

Section 9. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement in connection with any
Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Corporation shall promptly upon receipt of
any such request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in such case: (i) if a
Change in Control shall have occurred, by Independent Counsel (unless Indemnitee
shall request that such determination be made by the Board or the stockholders,
in which case in the manner provided for in clauses (ii) or (iii) of this
Section 9(b) in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee); (ii) if a Change of Control shall not have occurred,
(A) by the Board by a majority vote of a quorum consisting of Disinterested
Directors, or (B) if a quorum of the Board consisting of Disinterested Directors
is not obtainable, or even if such quorum is obtainable, if such quorum of
Disinterested Directors so directs, either (x) by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee,
or (y) by the stockholders of the Corporation, as determined by such quorum of
Disinterested Directors, or a quorum of the Board, as the case may be; or
(iii) as provided in Section 10(c) of this Agreement. If it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within ten (10) days after such determination. Indemnitee shall cooperate
with the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonably advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(c) If required, Independent Counsel shall be selected as follows: (i) if a
Change of Control shall not have occurred, Independent Counsel shall be selected
by the Board, and the Corporation shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected; or
(ii) if a Change of Control shall have occurred, Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board, in which event (i) shall apply), and Indemnitee shall give
written notice to the Corporation advising it of the identity of Independent
Counsel so selected. In either event, Indemnitee or the Corporation, as the case
may be, may within seven (7) calendar days after such written notice of
selection shall have been given, deliver to the Corporation or to Indemnitee, as
the case may be, a written objection to such selection. Such objection may be
asserted only on the grounds that

 

Page 7 of 19



--------------------------------------------------------------------------------

Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. If such written
objection is made, Independent Counsel so selected may not serve as Independent
Counsel unless and until a court of competent jurisdiction has determined that
such objection is without merit. If, within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to Section 9(a)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Corporation or Indemnitee may petition the Chancery Court of the
State of Delaware or other court of competent jurisdiction, for resolution of
any objection which shall have been made by the Corporation or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by such court or by such other person
as such court shall designate, and the person with respect to whom an objection
is so resolved or the person so appointed shall act as Independent Counsel under
Section 9(b) hereof. The Corporation shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with its actions pursuant to this Agreement, and the Corporation
shall pay all reasonable fees and expenses incident to the procedures of this
Section 9(c), regardless of the manner in which such Independent Counsel was
selected or appointed. Upon the due commencement date of any judicial proceeding
or arbitration pursuant to Section 11(a)(iii) of this Agreement, Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).

Section 10. Presumption and Effects of Certain Proceedings.

(a) In connection with any determination concerning Indemnitee’s entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and, except where any required undertaking under
Section 8 has not been delivered to the Corporation, anyone seeking to overcome
this presumption shall have the burden of proof and burden of persuasion, by
clear and convincing evidence.

(b) Indemnitee shall be deemed to have met the applicable standard of conduct
and to be entitled to indemnification under the DGCL for any action or omission
to act undertaken (i) in good faith reliance upon the records of the
Corporation, including its financial statements, or upon information, opinions,
reports or statements furnished to Indemnitee by the officers or employees of
the Corporation or any of its subsidiaries in the course of their duties, or by
committees of the Board of Directors, or by any other Person as to matters
Indemnitee reasonably believes are within such other Person’s professional or
expert competence, or (ii) on behalf of the Corporation in furtherance of the
interests of the Corporation in good faith in reliance upon, and in accordance
with, the advice of legal counsel or accountants, provided such legal counsel or
accountants were selected with reasonable care by or on behalf of the
Corporation. In addition, the knowledge and/or actions, or failures to act, of
any director, officer, agent or employee of the Corporation or an Other
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement. Whether or not the foregoing
provisions of this

 

Page 8 of 19



--------------------------------------------------------------------------------

Section 10(b) are satisfied, it shall in any event be presumed that Indemnitee
has at all times acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion, by clear and convincing evidence.

(c) If the person, persons or entity empowered or selected under Section 9 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after receipt by the
Corporation of the request therefore, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) prohibition of such indemnification under applicable
law; provided, however, that such thirty (30) day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith require(s) such additional time for the obtaining
or evaluating of documentation and/or information relating thereto; and
provided, further, that the foregoing provisions of this Section 10(b) shall not
apply (i) if the determination of entitlement to indemnification is to be made
by the stockholders pursuant to Section 9(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Corporation of the request for such
determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 9(b) of this Agreement.

(d) The termination of any Proceeding or any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

Section 11. Remedies of Indemnitee.

(a) In the event that (i) a determination is not made pursuant to Section 9 of
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8 of this Agreement, (iii) the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 9(b) of
this Agreement and such determination shall not have been made and delivered in
a written opinion within ninety (90) days after receipt by the Corporation of
the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 7 of this Agreement within ten (10) days

 

Page 9 of 19



--------------------------------------------------------------------------------

after receipt by the Corporation of a written request therefore, or (v) payment
of indemnification is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 9 or 10 of this Agreement,
Indemnitee shall be entitled to an adjudication in the Chancery Court of the
State of Delaware, or in any other court of competent jurisdiction, of
Indemnitee’s entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator in Delaware. Indemnitee shall
commence such proceeding seeking adjudication or an award in arbitration within
one hundred eighty (180) calendar days following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this section 11(a).
The Corporation shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to Section 9
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section shall be
conducted in all respects as a de novo trial or arbitration on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section, the
Corporation shall have the burden of proof and burden of persuasion, by clear
and convincing evidence, that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

(c) If a determination shall have been made or deemed to have been made pursuant
to Section 9 or 10 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or
(ii) prohibition of such indemnification under applicable law.

(d) The Corporation shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Corporation
is bound by all the provisions of this Agreement.

(e) In the event that Indemnitee, pursuant to this Section, seeks a judicial
adjudication of, or an award in arbitration to enforce, Indemnitee’s rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Corporation, and shall be indemnified by the
Corporation against, any and all expenses (of the kinds described in the
definition of Expenses) actually and reasonably incurred by Indemnitee in such
judicial adjudication or arbitration, but only if Indemnitee prevails therein.
If it shall be determined in such judicial adjudication or arbitration that
Indemnitee is entitled to receive part but not all of the indemnification or
advancement of Expenses sought, the Expenses incurred by Indemnitee in
connection with such judicial adjudication or arbitration shall be appropriately
prorated.

 

Page 10 of 19



--------------------------------------------------------------------------------

Section 12. Non-Exclusivity; Survival of Rights; Insurance; Subrogation; No
Duplication of Payments.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate or the Bylaws of the Corporation, any agreement, a vote of
stockholders for a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal and no amendment, alteration or repeal of the Corporation’s
Certificate or Bylaws shall adversely affect or limit the rights of any
Indemnitee under this Agreement.

(b) To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Corporation, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee, agent or
fiduciary under such policy or policies.

(c) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of contribution or
recovery of Indemnitee against other persons, and Indemnitee shall execute all
papers reasonably required and take all actions that may be reasonably necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

(d) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

Section 13. Duration of Agreement. This Agreement shall continue and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director, officer, employee, agent or fiduciary of the
Corporation or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which Indemnitee served at the request
of the Corporation; or (b) the final termination of all pending Proceedings in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 11 of this Agreement.

Section 14. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any

 

Page 11 of 19



--------------------------------------------------------------------------------

such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

Section 15. Exception to Right of Indemnification or Advancement of Expenses.
Except as provided in Section 11(e), Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by such Indemnitee against
the Corporation.

Section 16. Identical Counterparts. This Agreement may be executed in one or
more counterparts each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

Section 17. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 18. Modification and Waiver. Except as provided in Section 34 with
respect to changes in the DGCL that broaden the right of Indemnitee to be
indemnified by the Corporation and Section 31 which provides for Indemnitee to
be afforded the benefit of a more favorable term or terms included in other
indemnification agreements, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, or shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.

Section 19. Notice by Indemnitee and Defense of Proceedings.

(a) Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.

(b) The Corporation shall be entitled, at its option and expense, either to
participate in the defense of any Proceeding relating a matter for which
indemnification is sought or, upon written notice to Indemnitee, to assume the
defense thereof with counsel reasonably satisfactory to Indemnitee and after
delivery of such notice, the Corporation shall not be liable to Indemnitee under
this Agreement for any fees or expenses of counsel subsequently incurred by
Indemnitee with respect to such Proceeding; provided that (i) Indemnitee shall
have the right to retain separate counsel in respect of such Proceeding at

 

Page 12 of 19



--------------------------------------------------------------------------------

Indemnitee’s expense or, if previously authorized in writing by the Corporation,
at the Corporation’s expense, and (ii) if Indemnitee believes, after
consultation with counsel selected by Indemnitee, that (A) the use of counsel
chosen by the Corporation to represent Indemnitee would present such counsel
with an actual or potential conflict of interest, (B) the named parties in any
such Proceeding (including any impleaded parties) include the Corporation or any
subsidiary of the Corporation and Indemnitee, and Indemnitee concludes that
there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Corporation or any
subsidiary of the Corporation, or (C) any such representation by such counsel
would be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Proceeding) at the Corporation’s expense.

(c) The Corporation shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any Proceeding relating to any matter for
which indemnification is sought that is effected without the Corporation’s prior
written consent and the Corporation shall not, without the prior written consent
of Indemnitee, effect any settlement of any Proceeding relating to any matter
for which indemnification is sought which Indemnitee is or could have been a
party unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on all
claims that are the subject matter of such Proceeding; provided that neither the
Corporation nor Indemnitee shall unreasonably withhold its or his or her consent
to any proposed settlement; and provided that Indemnitee may withhold consent to
any settlement or compromise which (i) includes an admission of fault of
Indemnitee or (ii) does not include, as an unconditional term thereof, the full
release of Indemnitee from all liability in respect of the Proceeding, which
release shall be in form and substance reasonably satisfactory to Indemnitee.

Section 20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom such notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a)    If to Indemnitee, to:

 

 

                                      

   

                                      

 

 

(b)    If to the Corporation, to:

    Lifetime Brands, Inc.

    1000 Stewart Avenue

    Garden City, NY 11530

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

Page 13 of 19



--------------------------------------------------------------------------------

Section 21. Contribution.

(a) Whether or not the indemnification provided for in this Agreement is
available, in respect of any Proceeding in which the Corporation is jointly
liable with Indemnitee (or would be if joined in the Proceeding that is the
basis for the Proceeding), the Corporation shall pay, in the first instance, the
entire amount of any judgment or settlement of such Proceeding without requiring
Indemnitee to contribute to such payment and the Corporation hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Corporation shall not enter into any settlement of any Proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in the
Proceeding that is the basis for the Proceeding) unless such settlement provides
for a full and final release of all claims asserted against Indemnitee, which
release shall be in form and substance reasonably satisfactory to Indemnitee.

(b) Without diminishing or impairing the obligations of the Corporation set
forth in Section 21(a), if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement relating to any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), the Corporation shall
contribute to the amount of expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Corporation and all officers, directors or employees of the Corporation other
than Indemnitee who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Corporation and all officers, directors or employees of the
Corporation other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the law may require to be considered. The
relative fault of the Corporation and all officers, directors or employees of
the Corporation other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct is active or passive.

(c) The Corporation hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Corporation other than Indemnitee who may be
jointly liable with Indemnitee.

 

Page 14 of 19



--------------------------------------------------------------------------------

Section 22. Services of Indemnitee. This Agreement shall not be deemed to
constitute an agreement of employment nor shall it impose any obligation on
Indemnitee or the Corporation to continue Indemnitee’s service to the
Corporation beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any. Indemnitee, if a member of the Board of
Directors, hereby agrees to serve or continue to serve as a director of the
Corporation, for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his or her resignation or is removed.

Section 23. Binding Effect, Successors. This Agreement shall be (a) binding upon
all successors and assigns of the Corporation (including any transferee of all
or a substantial portion of the business, stock and/or assets of the Corporation
and any direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
personal and legal representatives, spouses, heirs, executors and administrators
of Indemnitee. This Agreement shall continue in effect for the benefit of
Indemnitee and such personal and legal representatives, assigns, spouses, heirs,
executors and administrators regardless of whether Indemnitee continues to serve
as an officer, director or other representative or agent of the Corporation or
any other Person at the request of the Corporation. The Corporation shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a significant portion,
of the business and/or assets of the Corporation and/or its subsidiaries, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place. Except as otherwise provided in this Section 23, neither this
Agreement nor any duties or responsibilities pursuant hereto may be assigned by
the Corporation to any other Person without the express prior written consent of
Indemnitee.

Section 24. Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are expressly superseded by this Agreement, including, but not limited to, any
previous forms of director’s and officer’s indemnification agreements adopted by
the Board and/or entered into by the Corporation with Indemnitee; provided,
however, that this Agreement is supplemental to and in furtherance of the rights
provided to, or for the benefit of Indemnitee, by the Certificate, the Bylaws,
the DGCL and any other applicable law, and shall not be deemed a substitute
therefor, and does not diminish or abrogate any rights of Indemnitee thereunder.

Section 25. Conflict With Governing Documents. To the fullest extent permitted
by applicable law, in the event of a conflict between the terms of this
Agreement and the terms of the Certificate or the Bylaws, the terms of this
Agreement shall prevail.

Section 26. Cooperation and Intent. The Corporation shall cooperate in good
faith with Indemnitee and use its best efforts to ensure that, to the fullest
extent permitted by applicable law, Indemnitee is indemnified and/or reimbursed
for Expenses described herein and receives advancement of Expenses.

 

Page 15 of 19



--------------------------------------------------------------------------------

Section 27. Noninterference. The Corporation shall not seek or agree to any
order of any court or other governmental authority that would prohibit or
otherwise interfere, and shall not take or fail to take any other action if such
action or failure would reasonably be expected to have the effect of prohibiting
or otherwise interfering, with the performance of the Corporation’s
indemnification, advancement of Expenses or other obligations under this
Agreement.

Section 28. No Third Party Beneficiaries. No parties other than Indemnitee or
the Corporation (and their successors and assigns as provided in Section 23
above) are entitled to rely upon this Agreement and enforce the Corporation’s or
Indemnitee’s obligations hereunder.

Section 29. Specific Performance. The Corporation and Indemnitee agree that a
monetary remedy for breach of this Agreement may be inadequate, impracticable
and difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that, by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. The Corporation and Indemnitee further agree that Indemnitee
shall be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertakings in connection
therewith. The Corporation acknowledges that in the absence of a waiver, a bond
or undertaking may be required of Indemnitee by the court, and the Corporation
hereby waives any such requirement of a bond or undertaking.

Section 30. Covenant Not To Sue, Limitation of Actions and Release of Claims. No
legal action shall be brought and no cause of action shall be asserted by or in
the right of the Corporation (or any of its subsidiaries) against Indemnitee,
Indemnitee’s spouse, heirs, executors, or personal or legal representatives,
administrators or estate after the expiration of two years from the date of
accrual of such cause of action, and any claim or cause of action of the
Corporation shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action such shorter period shall govern.

Section 31. More Favorable Indemnification Agreements. In the event the
Corporation or any of its subsidiaries enters into an indemnification agreement
with another director, officer, agent, fiduciary or manager of the Corporation
or any of its subsidiaries containing a term or terms more favorable to
Indemnitee than the terms contained herein (as determined by Indemnitee),
Indemnitee shall be afforded the benefit of such more favorable term or terms
and such more favorable term or terms shall be deemed incorporated by reference
herein as if set forth in full herein.

Section 32. Failure to Act Not a Defense. The failure of the Corporation
(including its Board of Directors or any committee thereof, Independent Legal
Counsel, or stockholders) to make a determination concerning the permissibility
of the payment or advancement of Expenses under this Agreement shall not be a
defense in any action brought under Section 11(a) hereof, and shall not create a
presumption that such payment or advancement is not permissible.

 

Page 16 of 19



--------------------------------------------------------------------------------

Section 33. Access to Information. Indemnitee shall be entitled to access such
information in the possession of the Corporation as may be reasonably necessary
to enforce Indemnitee’s rights under this Agreement.

Section 34. Change in Law. To the extent that a change in the DGCL or the
interpretation thereof (whether by statute or judicial decision) permits broader
indemnification or advancement of Expenses than is provided under the terms of
the Certificate, the Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change in law. In the event of any change in the DGCL (whether
by statute or judicial decision) which narrows the right of a Delaware
corporation to indemnify a member of its Board of Directors, an officer, or
other agent, such changes, to the extent not required by applicable law to be
applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

Section 35. Representations and Warranties of the Corporation. The Corporation
hereby represents and warrants to Indemnitee as follows:

 

  (a) Authority. The Corporation has all necessary power and authority to enter
into, and be bound by the terms of, this Agreement, and the execution, delivery
and performance of the undertakings contemplated by this Agreement have been
duly authorized by the Corporation.

 

  (b) Enforceability. This Agreement, when executed and delivered by the
Corporation in accordance with the provisions hereof, shall be a legal, valid
and binding obligation of the Corporation, enforceable against the Corporation
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally.

Section 36. Validity of Agreement. The Corporation shall be precluded from
asserting in any Proceeding, including, without limitation, an action under
Section 11(a) above, that the provisions of this Agreement are not valid,
binding and enforceable or that there is insufficient consideration for this
Agreement and shall stipulate in court that the Corporation is bound by all the
provisions of this Agreement.

Section 37. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within such state without giving effect to the principles of conflicts of choice
of laws of such state or any other jurisdiction.

 

Page 17 of 19



--------------------------------------------------------------------------------

Section 38. Consent to Jurisdiction. The Corporation and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

Section 39. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

 

Page 18 of 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

CORPORATION

 

LIFETIME BRANDS, INC.

 

By:  

 

INDEMNITEE

 

 

Page 19 of 19